Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.

Applicant’s Argument:
Applicant argues on page 5-6, regarding independent claims 1 and 10 that “Claims 1 and 10 have been amended to recite direct contact between the reinforcing resin layer and the gas-sensitive film, which Aliane fails to disclose. Instead, Aliane has an intervening the second electrode 114 between the protective layer 120 and the dielectric material 108, which prevents direct contact between the protective layer 120 and the dielectric material 108. As such, claims 1 and 10 are not anticipated by Aliane and is therefore allowable.
Claims 1 and 10 have also been amended to recite that the gas-sensitive film has hydrophilic properties, and that the reinforcing resin layer is made of a same material as a material of the gas-sensitive film. Consequently, the reinforcing resin layer also has hydrophilic properties.

Examiner Response:
Applicant’s arguments, see page 5-6 (stated above), filed 1/27/2021, with respect to the rejection(s) of independent claim(s) 1 and 10 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However applicant has amended the claims and added the limitation, “the gas-sensitive film varying in capacitance according to a change in humidity and having hydrophilic properties;
……
a reinforcing resin layer having air-permeability and made of a same material as the gas-sensitive film, and disposed at least on the second electrode layer, wherein the material of the reinforcing resin layer gets into voids in the nano-carbon material of the second electrode layer that is entangled to be three-dimensionally reticulated, and a part of the reinforcing resin layer directly contacts the gas-sensitive film” which necessitates a new ground of rejection.  Yazawa is added to meet at least the amended limitation. In view of applicant’s claim amendment claims 1-4 and 6-11 are now rejected under 35 U.S.C. 103 as being unpatentable over Yazawa (US 20150355124 A1) in view of Aliane et al. (US 20150153297 A1) as set forth below. See the rejection set forth below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al. (Hereinafter “Yazawa”) in the US Patent Application Publication Number US 20150355124 A1 in view of Aliane et al. (Hereinafter, “Aliane”) in the US Patent Application Publication Number US 20150153297 A1.

Regarding claim 1, Yazawa teaches a capacitive gas sensor (a humidity sensing apparatus having a structure including: opposite members; and a humidity sensing portion provided in a gap between the opposite members; Paragraph [0012] Line 1-4; Gas to be measured infiltrates into the gap 4 which is formed in the opposite region between the first opposite member 2 and the second opposite member 3; Paragraph [0046] Line 1-3; Figure 2B) comprising:
a substrate [3] [second opposite member 3 as the substrate] (A humidity sensing apparatus 1 shown in FIGS. 1A and 1B is configured by superimposing a first opposite member Paragraph [0039] Line 1-3; However, the second opposite member 3 on which the humidity sensing portion 5 is mounted may be the multilayer substrate, and the first opposite member 2 may be the integrated circuit package. In addition, both the first opposite member 2 and the second opposite member 3 may be the multilayer substrate; Paragraph [0089] Line 4-8);
a first electrode layer [6] (a back side electrode 6 as the first electrode layer) formed on the substrate [3] (A back-side electrode 6 which functions as a common electrode is provided to the moisture sensitive element 5a and the reference element 5b; Paragraph [0042] Line 1-3; Figure 2B shows that the first electrode layer is formed on the substrate 3);

    PNG
    media_image1.png
    380
    876
    media_image1.png
    Greyscale


Figure 2B: Modified Figure 2B of Yazawa
a gas-sensitive film formed [7a, 7b] (a moisture sensitive resin layer 7a and 7b as the a gas-sensitive film) on the first electrode layer [6] (In the moisture sensitive element 5a, a moisture sensitive resin layer 7a is superimposed on the back-side electrode 6; Paragraph [0042] Line 3-5; In the reference element 5b, a moisture sensitive resin layer 7b is superimposed Paragraph [0042] Line 6-8) and having air permeability (Gas to be measured infiltrates into the gap 4 which is formed in the opposite region between the first opposite member 2 and the second opposite member 3, passes through the plural openings 9a, and comes into contact with the moisture sensitive resin layer 7a inside the moisture sensitive element 5a; Paragraph [0046] Line 1-5; gas permeability to the humidity sensing portion is improved to enhance humidity sensing response; Paragraph [0012] Line 5-7; Therefore a gas-sensitive film has air permeability), 
the gas-sensitive film [7a, 7b] varying in capacitance according to a change in humidity and having hydrophilic properties (The moisture sensitive resin layer 7a has a function of absorbing or releasing moisture depending on the ambient humidity (hydrophilic properties- hydrophilic materials attract or absorb water). Therefore, the dielectric constant changes depending on the humidity, and the capacitance between the back-side electrode 6 and the front-side electrode 8a changes depending on the humidity; Paragraph [0046] Line 6-11);
a second electrode layer [8a, 8b] (a front-side electrode 8a and 8b as the second electrode layer) formed on the gas-sensitive film [7a, 7b] to be opposed to the first electrode layer [6] (In the moisture sensitive element 5a, a moisture sensitive resin layer 7a is superimposed on the back-side electrode 6, and a front-side electrode 8a is superimposed thereon. In the reference element 5b, a moisture sensitive resin layer 7b is superimposed on the back-side electrode 6, and a front-side electrode 8b is superimposed thereon; Paragraph [0042] Line 3-9; Figure 2B shows a second electrode layer 8a 8b formed on the gas-sensitive film [7a, 7b] to be opposed to the first electrode layer 6) and entangled to be three-dimensionally reticulated (Figure 2B shows that a second electrode layer entangled to be three-dimensionally reticulated); and
a reinforcing resin layer [9] (a protective resin layer 9 as the reinforcing resin layer)  having air-permeability (The moisture sensitive element 5a and the reference element 5b are coated with a protective resin layer 9. In the moisture sensitive element 5a, plural openings 9a are formed on the front-side electrode 8a and the protective resin layer 9. Through these openings 9a, the moisture sensitive resin layer 7a in the moisture sensitive element 5a is exposed to the inside of the gap 4 of the opposite region; Paragraph [0043] Line 1-9; gas permeability to the humidity sensing portion is improved to enhance humidity sensing response; Paragraph [0012] Line 5-7; Therefore a reinforcing resin layer has air permeability) and made of a same material as the gas-sensitive film [7a, 7b] (The moisture sensitive element 5a and the reference element 5b are coated with a protective resin layer 9; Paragraph [0043] Line 1-2; The moisture sensitive resin layers 7a and 7b are formed of, for example, a polyimide resin material; Paragraph [0042] Line 9-10; a reinforcing resin layer [9] and the gas-sensitive film [7a, 7b] made of same material as the resin material), and disposed at least on the second electrode layer [8a, 8b] (Figure 2B shows a reinforcing resin layer [9] disposed at least on the second electrode layer 8a, 8b), 
wherein the material of the reinforcing resin layer [9] gets into voids [9a] inside in the  second electrode layer [8a] that is entangled to be three-dimensionally reticulated (In the moisture sensitive element 5a, plural openings 9a are formed on the front-side electrode 8a and the protective resin layer 9. Through these openings 9a, the moisture sensitive resin layer 7a in the moisture sensitive element 5a is exposed to the inside of the gap 4 of the opposite region; Paragraph [0043] Line 4-9), and a part of the reinforcing resin layer [9] directly contacts the gas-sensitive film [7a] (Figure 2B shows that a part of the reinforcing resin layer [9] directly contacts the gas-sensitive film [7a] in the opening 9a).

Aliane teaches a capacitive detection or measurement devices, in particular those used for detecting and/or measuring humidity (Paragraph [0001] Line 1-3; In FIG. 1, 2, 3 shows the capacitive humidity sensor; Paragraph [0073] Line 1-2), wherein 
the second electrode layer [114] is made of a nano-carbon material (The second electrode 114 is formed from a layer of conductive mater 112; Paragraph [0066] Line 3-4; This conductive material 112 is advantageously graphene; Paragraph [0067] Line 1-2; Graphene is an atomic-scale hexagonal lattice made of carbon atoms. Graphene is an allotrope of carbon in the form of a single layer of atoms. It is the basic structural element of other allotropes, including graphite, charcoal, carbon nanotubes and fullerenes (https://en.wikipedia.org/wiki/Graphene)). The purpose of doing so is to have the property of electrically conductive and sensitivity to humidity, and to make the graphene a semi conductive in the presence of water molecules by increasing its gap and to detect the presence of moisture at the grapheme/dielectric material interface, the graphene being able, at this interface, to be semi conductive in contact with H.sub.2O molecules.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yazawa in view of Aliane, because Aliane teaches to have the second electrode layer made of a nano-carbon material having the property of electrically conductive and sensitivity to humidity, and makes the graphene a semi conductive in the presence of water molecules by increasing its gap (Paragraph [0020]) and detects the presence of moisture at the grapheme/dielectric material interface, the graphene being able, at this interface, to be semi conductive in contact with H.sub.2O molecules (Paragraph [0060]).

Regarding claim 2, Yazawa teaches a capacitive gas sensor, wherein the reinforcing resin [9] layer is present on the second electrode layer [8a, 8b] but does not disclose that the reinforcing resin layer is present only on the second electrode layer.
Yazawa discloses the c1aimed invention except for the reinforcing resin layer only on the second electrode layer. It would have been an obvious matter of design choice to have the reinforcing resin layer only on the second electrode layer since Applicant has not disclosed that the reinforcing resin layer only on the second electrode layer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the invention of Yazawa.


Regarding claim 3, Yazawa teaches a capacitive gas sensor, wherein:
the second electrode layer [8a] is sized such that a part of the gas-sensitive film extends [7a] out around the second electrode layer [8a] (Figure 3:Modifed figure 2B below  shows the second electrode layer [8a] is sized such that a part of the gas-sensitive film extends [7a] out around the second electrode layer [8a]); and
the reinforcing resin layer [9] having air permeability (gas permeability to the humidity sensing portion is improved to enhance humidity sensing response; Paragraph [0012] Line 5-7; Therefore a reinforcing resin layer has air permeability) covers the second electrode layer [8a] and at least a part of the gas-sensitive film [7a] that extends out of the second electrode layer [8a] (Figure 3:Modifed figure 2B below shows the reinforcing resin layer [9] having air permeability 

    PNG
    media_image2.png
    325
    759
    media_image2.png
    Greyscale


Figure 3: Modified Figure 2B of Yazawa

Regarding claim 4, Yazawa fails to teach a capacitive gas sensor, wherein: the reinforcing resin layer is 2 pm or less in thickness.
Aliane teaches a capacitive detection or measurement devices, in particular those used for detecting and/or measuring humidity (Paragraph [0001] Line 1-3; In FIG. 1, 2, 3 shows the capacitive humidity sensor; Paragraph [0073] Line 1-2), wherein 
the reinforcing resin layer [120] is 2 μm or less in thickness (The hydrophobic protective layer 120 may have a thickness of between 1μm and 15μm for example (which is in the range 2 μm or less), sufficient to avoid the formation of stray capacitances; Paragraph [0098] Line 1-5). The purpose of doing so is to avoid the formation of stray capacitances.



Regarding claim 6, Yazawa teaches a capacitive gas sensor, wherein 
the gas-sensitive film [7a] is made of fluorinated polyimide (The moisture sensitive resin layers 7a and 7b are formed of, for example, a polyimide resin material; Paragraph [0042] Line 9-10;. the gas-sensitive film is made of any polyimide material and can be fluorinated polyimide).


Regarding claim 7, Yazawa fails to teach a capacitive gas sensor, wherein the nano-carbon material is composed of one or more sorts selected from SWCNT, MWCNT, DWCNT, and graphene.
Aliane teaches a capacitive detection or measurement devices, in particular those used for detecting and/or measuring humidity (Paragraph [0001] Line 1-3; In FIG. 1, 2, 3 shows the capacitive humidity sensor; Paragraph [0073] Line 1-2), wherein  
the nano-carbon material is composed of one or more sorts selected from SWCNT, MVYCNT DWCNT, and graphene (The second electrode 114 is formed from a layer of conductive mater 112; Paragraph [0066] Line 3-4; This conductive material 112 is advantageously graphene; Paragraph [0067] Line 1-2; Graphene is an atomic-scale hexagonal lattice made of carbon atoms. Graphene is an allotrope of carbon in the form of a single layer of  The purpose of doing so is to have the property of electrically conductive and sensitivity to humidity, and to make the graphene a semi conductive in the presence of water molecules by increasing its gap and to detect the presence of moisture at the grapheme/dielectric material interface, the graphene being able, at this interface, to be semi conductive in contact with H.sub.2O molecules.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yazawa in view of Aliane, because Aliane teaches to have the nano-carbon material composed of one or more sorts selected from SWCNT, MVYCNT DWCNT, and graphene having the property of electrically conductive and sensitivity to humidity, and makes the graphene a semi conductive in the presence of water molecules by increasing its gap (Paragraph [0020]) and detects the presence of moisture at the grapheme/dielectric material interface, the graphene being able, at this interface, to be semi conductive in contact with H.sub.2O molecules (Paragraph [0060]).


Regarding claim 8, Yazawa teaches a capacitive gas sensor, wherein 
at least one first electrode portion (the portion of [6]) is formed on the substrate [3] to connect to the first electrode layer [6] (The portion that has the first electrode layer is the first electrode portion) and at least one second electrode portion (the rest of the portion of [6]) is formed on the substrate [3] to connect to the second electrode layer [8a, 8b] (The portion of the first electrode layer 6 where the second electrode layer is situated is the second electrode portion) (Figure 2B);
the gas-sensitive film [7a, 7b] is formed on the substrate [3] to cover the first electrode layer [6] and to expose the at least one first electrode portion and the at least one second electrode portion [6] (Figure 2B shows the gas-sensitive film [7a, 7b] is formed on the substrate [3] to cover the first electrode layer [6] and to expose the at least one first electrode portion and the at least one second electrode portion 6); and
the second electrode layer [8a, 8b], the at least one second electrode portion [8a], and the gas-sensitive film [7a] are electrically connected to each other via an electrically conductive through-hole portion [9a] (Figure 2B).


Regarding claim 9, Yazawa teaches a capacitive gas sensor, wherein 
a pair of electrode portions (first electrode portion and the second electrode portion of electrode layer 6) are formed on the substrate [3] such that the pair of electrode portions are overlaid respectively on both ends of the second electrode layer [8a, 8b] for electrical connection (Figure 2B); and
the reinforcing resin layer [9] is shaped and sized to cover the both ends of the second electrode layer [8a, 8b] and a part of the pair of electrode portions (Figure 2B shows the reinforcing resin layer [9] is shaped and sized to cover the both ends of the second electrode layer[8a, 8b]  and a part of the pair of electrode portions).

Regarding claim 10, Yazawa teaches a capacitive gas sensor (a humidity sensing apparatus having a structure including: opposite members; and a humidity sensing portion provided in a gap between the opposite members; Paragraph [0012] Line 1-4; Gas to be Paragraph [0046] Line 1-3; Figure 2B) comprising:
a substrate [3] [second opposite member 3 as the substrate] (A humidity sensing apparatus 1 shown in FIGS. 1A and 1B is configured by superimposing a first opposite member 2 and a second opposite member 3; Paragraph [0039] Line 1-3; However, the second opposite member 3 on which the humidity sensing portion 5 is mounted may be the multilayer substrate, and the first opposite member 2 may be the integrated circuit package. In addition, both the first opposite member 2 and the second opposite member 3 may be the multilayer substrate; Paragraph [0089] Line 4-8);
a first electrode layer [6] (a back side electrode 6 as the first electrode layer) formed on the substrate [3] (A back-side electrode 6 which functions as a common electrode is provided to the moisture sensitive element 5a and the reference element 5b; Paragraph [0042] Line 1-3; Figure 2B shows that the first electrode layer is formed on the substrate 3);
a gas-sensitive film formed [7a, 7b] (a moisture sensitive resin layer 7a and 7b as the a gas-sensitive film) on the first electrode layer [6] (In the moisture sensitive element 5a, a moisture sensitive resin layer 7a is superimposed on the back-side electrode 6; Paragraph [0042] Line 3-5; In the reference element 5b, a moisture sensitive resin layer 7b is superimposed on the back-side electrode 6; Paragraph [0042] Line 6-8) and having air permeability (Gas to be measured infiltrates into the gap 4 which is formed in the opposite region between the first opposite member 2 and the second opposite member 3, passes through the plural openings 9a, and comes into contact with the moisture sensitive resin layer 7a inside the moisture sensitive element 5a; Paragraph [0046] Line 1-5; gas permeability to the humidity sensing portion is Paragraph [0012] Line 5-7; Therefore a gas-sensitive film has air permeability), 
the gas-sensitive film [7a, 7b] varying in capacitance according to a change in humidity and having hydrophilic properties (The moisture sensitive resin layer 7a has a function of absorbing or releasing moisture depending on the ambient humidity (hydrophilic properties- hydrophilic materials attract or absorb water). Therefore, the dielectric constant changes depending on the humidity, and the capacitance between the back-side electrode 6 and the front-side electrode 8a changes depending on the humidity; Paragraph [0046] Line 6-11);
two second electrode layers [8a, 8b] (a front-side electrode 8a and 8b as the second electrode layer) formed on the gas-sensitive film [7a, 7b] to be opposed to the first electrode layer [6] (In the moisture sensitive element 5a, a moisture sensitive resin layer 7a is superimposed on the back-side electrode 6, and a front-side electrode 8a is superimposed thereon. In the reference element 5b, a moisture sensitive resin layer 7b is superimposed on the back-side electrode 6, and a front-side electrode 8b is superimposed thereon; Paragraph [0042] Line 3-9; Figure 2B shows a second electrode layer 8a 8b formed on the gas-sensitive film [7a, 7b] to be opposed to the first electrode layer 6) entangled to be three-dimensionally reticulated (Figure 2B shows that a second electrode layer entangled to be three-dimensionally reticulated); and
a reinforcing resin layer [9] (a protective resin layer 9 as the reinforcing resin layer)  having air-permeability (The moisture sensitive element 5a and the reference element 5b are coated with a protective resin layer 9. In the moisture sensitive element 5a, plural openings 9a are formed on the front-side electrode 8a and the protective resin layer 9. Through these openings 9a, the moisture sensitive resin layer 7a in the moisture sensitive element 5a is exposed Paragraph [0043] Line 1-9; gas permeability to the humidity sensing portion is improved to enhance humidity sensing response; Paragraph [0012] Line 5-7; Therefore a reinforcing resin layer has air permeability) and made of a same material as the gas-sensitive film [7a, 7b] (The moisture sensitive element 5a and the reference element 5b are coated with a protective resin layer 9; Paragraph [0043] Line 1-2; The moisture sensitive resin layers 7a and 7b are formed of, for example, a polyimide resin material; Paragraph [0042] Line 9-10; a reinforcing resin layer [9] and the gas-sensitive film [7a, 7b] made of same material as the resin material), and the two second electrode layers [8a, 8b] are formed at an interval  on the gas sensitive film [7a, 7b] to cross the first electrode layer [6] (Figure 2B shows the two second electrode layers [8a, 8b] are formed at an interval  on the gas sensitive film [7a, 7b] to cross the first electrode layer [6]), 
the two second electrode layers [8a, 8b] are sized in width such that a part of the gas-sensitive film [7a] extends out around the two second electrode layers [8a, 8b] (Figure 2B shows the two second electrode layers [8a, 8b] are sized in width such that a part of the gas-sensitive film [7a] extends out around the two second electrode layers);
the reinforcing resin layer [9] covers the two second electrode layers [8a, 8b] and at least a part of the gas-sensitive film [7a] that extends out of the two second electrode layer [8a, 8b] (Figure 2B shows the reinforcing resin layer [9] covers the two second electrode layers and at least a part of the gas-sensitive film that extends out of the two second electrode layer);
wherein the material of the reinforcing resin layer [9] gets into voids [9a] inside in the  second electrode layer [8a] that is entangled to be three-dimensionally reticulated (In the moisture sensitive element 5a, plural openings 9a are formed on the front-side electrode 8a Paragraph [0043] Line 4-9), and a part of the reinforcing resin layer [9] directly contacts the gas-sensitive film [7a] (Figure 2B shows that a part of the reinforcing resin layer [9] directly contacts the gas-sensitive film [7a] in the opening 9a).
Yazawa fails to teach that the two second electrode layers are made of a nano-carbon material
Aliane teaches a capacitive detection or measurement devices, in particular those used for detecting and/or measuring humidity (Paragraph [0001] Line 1-3; In FIG. 1, 2, 3 shows the capacitive humidity sensor; Paragraph [0073] Line 1-2), wherein 
the second electrode layers [114] are made of a nano-carbon material (The second electrode 114 is formed from a layer of conductive mater 112; Paragraph [0066] Line 3-4; This conductive material 112 is advantageously graphene; Paragraph [0067] Line 1-2; Graphene is an atomic-scale hexagonal lattice made of carbon atoms. Graphene is an allotrope of carbon in the form of a single layer of atoms. It is the basic structural element of other allotropes, including graphite, charcoal, carbon nanotubes and fullerenes (https://en.wikipedia.org/wiki/Graphene)). The purpose of doing so is to have the property of electrically conductive and sensitivity to humidity, and to make the graphene a semi conductive in the presence of water molecules by increasing its gap and to detect the presence of moisture at the grapheme/dielectric material interface, the graphene being able, at this interface, to be semi conductive in contact with H.sub.2O molecules.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yazawa in view of Aliane, because Aliane teaches 


Regarding claim 11, Yazawa fails to teach a capacitive gas sensor, wherein the nano-carbon material is composed of one or more sorts selected from SWCNT, MWCNT, DWCNT, and graphene.
Aliane teaches a capacitive detection or measurement devices, in particular those used for detecting and/or measuring humidity (Paragraph [0001] Line 1-3; In FIG. 1, 2, 3 shows the capacitive humidity sensor; Paragraph [0073] Line 1-2), wherein  
the nano-carbon material is composed of one or more sorts selected from SWCNT, MVYCNT DWCNT, and graphene (The second electrode 114 is formed from a layer of conductive mater 112; Paragraph [0066] Line 3-4; This conductive material 112 is advantageously graphene; Paragraph [0067] Line 1-2; Graphene is an atomic-scale hexagonal lattice made of carbon atoms. Graphene is an allotrope of carbon in the form of a single layer of atoms. It is the basic structural element of other allotropes, including graphite, charcoal, carbon nanotubes and fullerenes (https://en.wikipedia.org/wiki/Graphene)). The purpose of doing so is to have the property of electrically conductive and sensitivity to humidity, and to make the graphene a semi conductive in the presence of water molecules by increasing its gap and to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yazawa in view of Aliane, because Aliane teaches to have the nano-carbon material composed of one or more sorts selected from SWCNT, MVYCNT DWCNT, and graphene having the property of electrically conductive and sensitivity to humidity, and makes the graphene a semi conductive in the presence of water molecules by increasing its gap (Paragraph [0020]) and detects the presence of moisture at the grapheme/dielectric material interface, the graphene being able, at this interface, to be semi conductive in contact with H.sub.2O molecules (Paragraph [0060]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866